DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KASEY COOPER,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1603

                              [March 5, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case Nos.
312015CF001482A; 312016CF001215C; 312016CF001360A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST, JJ., and GILLESPIE, KENNETH, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.